OPINION
By HORNBECK, J.
Defendants appeal from a judgment of the Common Pleas Court dismissing the appeal of defendants from a judgment of the Municipal Court against them. This is the only judgment carried into a journal entry, although there seems to be another decision in the case by another Judge of the Common Pleas Court involving another question. This is not carried into an entry.
The error assigned here is the refusal of the Trial Judge in the Municipal Court to sign a bill of exceptions tendered by defendants. The remedy of the defendant, if the Trial Judge improperly refused to sign the bill of exceptions, is by mandamus and not by appeal. 25 O. Jur., 1152.
Judgment affirmed.
WISEMAN, PJ, and MILLER, J, concur.